EOY, C.
A jury convicted defendant of taking Elsie Brown, a female person under eighteen years of age, from her father, Harry E. Brown, in legal charge of the person of said Elsie, without the father’s consent, for purposes of concubinage. His punishment was fixed at two years in the penitentiary.
Hon. Carr McNatt, the regular judge, was disqualified by defendant’s application for a change of venue from him, and Judge B. G. Thurman of the 26th Judicial Circuit was called in and tried the case.
The record proper makes no mention of the filing or overruling of the motion for a new trial, and for that reason we are without authority to pass upon matters contained in the bill of exceptions, but are confined to the record proper. It was so held by Faris, J., in the recent case of State v. Scobee, 255 Mo. 270.
The information was filed September 20,1913, and is sufficient in form and substance. We have carefully examined the record proper and find no error therein.
The judgment is affirmed.
Williams, G., concurs.
PEE CUEIAM.
The foregoing opinion of Eoy, C., is adopted as the opinion of the court.
All.the judges concur.